Case 18-50940-grs       Doc 94     Filed 11/07/18 Entered 11/07/18 10:47:14         Desc Main
                                   Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  LEXINGTON DIVISION

In Re:                                                                 Case No. 18-50940
Justin David Bell & Connie Duncan Bell                                 Chapter 13



                                   CERTIFICATE OF SERVICE


         It is hereby certified that a true copy of the ORDER DIRECTING EMPLOYER TO MAKE

WAGE DEDUCTIONS FOR REMITTANCE TO TRUSTEE and to send payments to CHAPTER 13

TRUSTEE EDKY, PO BOX 1766, MEMPHIS, TN 38101-1766 in the above referenced case was

served, by mail, or electronically to the persons indicated below.

Dated: 11/7/2018


                                                          /s/ Beverly M. Burden
                                                          Beverly M. Burden, Chapter 13 Trustee
                                                          Ky Bar ID: 09330

                                                           PAYMENT ADDRESS:
cc:                                                        PO BOX 1766
                                                           MEMPHIS TN 38101-1766
                                                           notices@ch13edky.com
                                                           859-233-1527
Justin David Bell & Connie Duncan Bell
103 Lola Drive #1
Cynthiana, KY 41031



CANUPP, BRIAN T., Atty for Debtor(s)
Served Via ECF



ALLERGY PARTNERS PA
ATTN: PAYROLL DEPARTMENT
1606 US HWY 27N
CYNTHIANA KY 41031-0000
